Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This is a non-Final Office Action for Application Serial 15/863,904. In response to Examiner’s communication filed on June 26, 2020, Applicant on December 26,2020 traversed Examiners’ rejection of claim 21, amended claim 21 and added new claims 22-24.  Claims 1-20 are withdrawn. Claims 21-24 are pending.

(The Applicant petitioned for a three (3) month extension of time extending the period for response submitted on December 26, 2020.  The three (3) month pause has expired. The claims are examined in response to the amendments filed on December 26, 2020 )



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 26,2020 has been entered.
 

Response to Amendment

Claims 21-24 are pending in this application.

The 35 U.S.C. 101 was withdrawn within the March 31, 2020 Non-Final Office Action.  The Applicant amendments to claim 21, are not significant enough to change the 35 U.S.C. 101 analysis. The claims 21 integrates the abstract idea into a practical application; therefore, the claims are eligible.

The claims 21-24 are analyzed under 35 U.S.C. 103.  Applicant’s arguments to claim 21 -24 are not sufficient to overcome the pending 35 U.S.C. 103, see below.



Response to Arguments

Applicant’s arguments filed on December 26, 2020, have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed herein below. 


Claim Rejections -35 U.S.C 103 

On page 7 of the Applicant’s Arguments, Applicants submits, “… none of the references, alone or in combination anticipate or make obvious the invention as presently claimed and that the application is not in condition for allowance. …”

Examiner acknowledges the Applicant’s arguments.  Examiner, submits the Applicant’s arguments are a general allegation.  Examiner notes “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” 37 CFR 1.111(b). Applicant’s assertions regarding claims 21 are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes them from  Stockhammer, in view of Chen and Vaikar.

Examiner submits the Applicant’s amendments necessitate grounds for a new rejection. The claims 21-24 are rejected under 35 U.S.C. 103 see below.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer (US 2016/0,149,956 A1) and in view of Chen (Deep CTR Prediction in Display Advertising, 2016 ) and Vaikar (US 8,650,162 B1).

Regarding Claims 1-20, (Withdrawn)

Regarding Claim 21, (Original) 

A method of predictively coding media segments, including the steps of: 

Stockhammer [004]-[005] teaches video compression techniques. Macroblocks in an intra-coded (I) frame or slice are encoded using spatial prediction with respect to neighboring macroblocks. Macroblocks in an intercoded (P or B) frame or slice may use spatial prediction with respect to neighboring macroblocks in the same frame or slice or temporal prediction with respect to other reference frames.

Stockhammer  [055] teaches an audio encoder 26 may encode a timestamp in each audio frame that represents a time at which the audio data may encode a timestamp in each encoded video frame.


storing a first and second set of media segments on a non-transitory storage medium; 

Stockhammer [0137], [Figure 5] teaches in general, DASH client 230 may retrieve segments of one or more representations via network 74 (e.g., from server device 60) using unicast requests.  IP multicast unit 220 may pass received segments 232 to ROUTE reception unit 224, which may store the received segments to cache 226.; 



Stockhammer [0390] teaches the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium.; Stockhammer  [072],[Figure 1] teaches client device 40 may retrieve the MPD of a media presentation to determine how to access segments of representations 68.


for each media segment of the first and second set of media segments: subdividing the media segment into a set of sub-segments, 

Stockhammer [0137], [Figure 5] teaches in general, DASH client 230 may retrieve segments of one or more representations via network 74 (e.g., from server device 60) using unicast requests.  IP multicast unit 220 may pass received segments 232 to ROUTE reception unit 224, which may store the received segments to cache 226.; 

Stockhammer [071] teaches request processing unit 70 may be configured to deliver media data via a broadcast or multicast protocol, such as eMBMS. Content preparation device 20 may create DASH segments and/or sub-segments in substantially the same way as described, but server device 60 may deliver these segments or sub-segments using eMBMS or another broadcast or multicast network transport protocol, Stockhammer [070]-[071]

Stockhanmer [0121] teaches accordance with the example of the 3GPP file format, a SIDX box may be used to identify a sub-segment of a segment (e.g., a segment contained within video file 150). The 3GPP file format defines a sub-segment as "a self-contained set of one or more consecutive movie fragment 



individually feeding data defining each sub-segment … hash function and truncating the resultant sub-segment hash to arrive at a set of truncated sub- segment hashes associated with each media segment; 

Stockhammer [004] teaches video compression techniques performing spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video frame or slice may be partitioned (truncated) into macroblocks (segment). Each macroblock can be further partitioned (subsegment truncated). Macroblocks in an intra-coded (I)(hash) frame or slice are encoded using spatial prediction with respect to neighboring macroblocks.

Stockhammer [0207] teaches hashes function applied to the objects identifier (e.g. Transport Object Identifier, TOI),; Stockhammer [062]-[063] teaches Encapsulation unit 30 is responsible for assembling elementary streams into video files (e.g., segments) of various representations.

Although highly suggested, Stockhammer does not explicitly teach:
“… into a SHA-1 …”

Vikar explicitly teaches:

“…truncating … into a SHA-1 hash function …”



The deduplication function may utilize various functions, such as a Secure Hash Algorithm (SHA), Message Digest Algorithm or the like to generate signatures. For instance, a signature may be a hash that is generated by a hash function, such as SHA-1, that processes a particular data block and in response computes the hash ( e.g., a SIS-level signature). 

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Vaikar teaches using Secure Hash Algorithms (SHA) to generate a hash. It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with generating hashes, as taught by Vaikar to reduce the consumption of the valuable computer resources, Vaikkar [column 1 lines 55-65].


Stockhammer teaches:
receiving a … regarding each of the first set of media segments;…. the first set of media segments

Stockhammer[0352],[Figure 13] teaches example series of packets. In this example, a first representation includes Initialization Segment 480 and two media segments 482, 484, which are to be sent followed by a second representation with new initialization segment 486 and a subsequent media segment 488.


“‘… receiving a plurality of survey participant feedback reports … ;assigning a numerical score to each of …according to the plurality of survey participant feedback reports;…”


Chen teaches:
receiving a plurality of survey participant feedback reports regarding each of the first set of media segments; assigning a numerical score to each of the first set of media segments according to the plurality of survey participant feedback reports;

Chen  [p.811 column 2 paragraph 2 ] teaches an ads system predicts and ranks the CTR of available ads based on contextual information, an then shows the top K ads to the users. In general click through models are learned from past click data based on machine learning techniques.

Chen [p.814 column s paragraph 2] teaches  in CTR prediction, the basic feature of an ad impression includes user information like gender, age, purchasing power, and ad information.  This information is usually encoded by one-hot encoding or feature hashing.

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates  (feedback).  It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with click through rate prediction and impressions, as taught by Chen to increase the revenue of web publishers, also improve the user experience, Chen [p. 819 paragraph 2].


Stockhammer teaches:
the truncated sub-segment … associated with each of the first set of media segments … of each of the first set of media segments;

Stockhammer [004]-[005] teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequence. After video data has been encoded, the video data may be packetized.

Stockhammer[0352],[Figure 13] teaches example series of packets. In this example, a first representation includes Initialization Segment 480 and two media segments 482, 484, which are to be sent followed by a second representation with new initialization segment 486 and a subsequent media segment 488.


Stockhammer does not explicitly teach:
“… training a computer model according to … hashes …and the numerical scores…”

Chen teaches:
“… training a computer model according to … hashes …and the numerical scores…”

Chen  [p.811 column 2 paragraph 2 ] teaches an ads system predicts and ranks the CTR of available ads based on contextual information, an then shows the top K ads to the users. In general click through models are learned from past click data based on machine learning techniques.

Chen [p.818 column 2 paragraph 1] teaches using a linear score to approximate the Deep CTR for clicked or not clicked.

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates .  It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with click through rate prediction and impressions, as taught by Chen to increase the revenue of web publishers, also improve the user experience, Chen [p. 819 paragraph 2].


comparing the set of truncated sub-segment hashes associated with a selected one of the second set of media segments with the truncated sub-segment hashes associated with each of the first set of media segments; 

Stockhammer [004]-[005] teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequence. After video data has been encoded, the video data may be packetized.

Stockhammer[0352],[Figure 13] teaches example series of packets. In this example, a first representation includes Initialization Segment 480 and two media segments 482, 484, which are to be sent followed by a second representation with new initialization segment 486 and a subsequent media segment 488.


Vaikar further teaches:
comparing the set of truncated sub-segment hashes associated with a selected one of the second set of media segments with the truncated sub-segment hashes associated with each of the first set of media segments; 




Vaikar [column 7 lines 24 - 39] teaches the deduplication component 118 computes a signature (i.e., a unique SIS-level signature) for each deduplication segment. The deduplication component 118 compares each computed signature with the signature information 134 to identify one or more duplicate data blocks.   The deduplication function may utilize various functions, such as a Secure Hash Algorithm (SHA), Message Digest Algorithm or the like to generate signatures. For instance, a signature may be a hash that is generated by a hash function, such as SHA-1, that processes a particular data block and in response computes the hash (e.g., a SIS-level signature). If any two signatures are identical, it may be expected that any associated data blocks are also identical.

Vaikar [column 8 lines 16-21], [Figure 2]  illustrated in FIG. 2, the file 200 includes the data block 206, the data block 204, the data block 202 (the first and second set of media segments). Each of the physical data blocks of the file 200 corresponds with one or more deduplication segments, such as SIS segments 210. As illustrated in FIG. 2, the SIS segments 210 include a SIS segment 212, a SIS segment 214 (sub-segments) which form an alignment with the physical data blocks as arranged in the logical order.



(Vaikar teaches the size of the files (e.g., size disparity, less than the physical data block size). The size disparity and the physical data being less than segment (e.g., block, segment) is a truncation.)

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Vaikar teaches using Secure Hash Algorithms (SHA) to generate a hash. It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with generating hashes, as taught by Vaikar to reduce the consumption of the valuable computer resources, Vaikkar [column 1 lines 55-65].



Stockhammer teaches:
… selected media segment according to the number of truncated sub-segment … of the similar media segments that match the truncated sub-segment … of the selected media segment

Stockhammer [004] teaches video compression techniques performing spatial prediction and/or temporal prediction to reduce or remove redundancy inherent 

Stockhammer [0382] teaches the server device 60 may construct packets of the LCT sessions to include an LCT header in accordance with, e.g., the example of FIG. 9. The packets may include data of segments of the representations. The header information may indicate, for example, TSIs and/or TOIs of corresponding representations and segments. Client device 40 may determine the correspondences between LCT sessions and representations. Client device 40 may also determine characteristics of the representations using data signaled in the LSID.; Stock hammer [0381]-[0384], [Figure 13];  Stockhammer [0207] teaches hashes function applied to the objects identifier (e.g. Transport Object Identifier, TOI), 

	Stockhammer does not teach:
“ …assigning a predictive score to the … hashes … hashes …”

Chen teaches:
“ …assigning a predictive score to the … hashes … hashes …”

Chen  [p.811 column 2 paragraph 2 ] teaches an ads system predicts and ranks the CTR of available ads based on contextual information, an then shows the top K ads to the users. In general click through models are learned from past click data based on machine learning techniques.

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates .  It would have 


Regarding Claim 23, (New) 

Stockhammer does not teach:
The method of claim 21 wherein the computer model employs multinomial logistic regression.  

Chen teaches:
The method of claim 21 wherein the computer model employs multinomial logistic regression.  

Chen [p. 812, column 1,  paragraph 2] teaches among different machine learning models that have been used applied to predict CTR …features, Logistic regression (LR) is the mostly known and widely –used., Chen [p. 812, column 1,  paragraph 2], [Chen p.813, column 1 paragraph 4].

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates using logistic regression .  It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with click through rate prediction and impressions, as taught by Chen to increase the revenue of web publishers, also improve the user experience, Chen [p. 819 paragraph 2].



Regarding Claim 24, (New) 


The method of claim 21 wherein the computer model is a Deep Neural Net Machine Learning Model

Chen teaches:
The method of claim 21 wherein the computer model is a Deep Neural Net Machine Learning Model

Chen [p. 812 paragraph 2] teaches among different machine learning models that have been used applied to predict CTR …features. Chen [p. 812 column 1 paragraph 3-4] teaches methods such as neural networks are used.  Chen proposes a deep neural network (DNN) to directly predict the CTR of an image., Chen teaches a DNN model which takes both high-dimensional sparse feature and image as input, but also can be trained from end to end.  Chen [p. 812 column 1 paragraphs 2-4], [Chen p. 813 paragraph 2-3]; [Chen p,. 813 column 2 paragraph 4].

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates using Deep Learnin .  It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with click through rate prediction and impressions, as taught by Chen to increase the revenue of web publishers, also improve the user experience, Chen [p. 819 paragraph 2].



Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer (US 2016/0,149,956 A1)  in view of Chen (US 2016/0,261,665 A1) and (Deep CTR Prediction in Display Advertising, 2016 ) and Vaikar (US 8,650,162 B1) and .

Regarding Claim 22, (New) 

Stockhammer does not teach:
The method of claim 21 wherein the computer model is a Naive Bayes classification model

Chen teaches:
The method of claim 21 wherein the computer model is a…  classification model.  

Chen [p. 812 paragraph 2] teaches among different machine learning models that have been used applied to predict CTR …features.

Stockhammer teaches video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. Chen teaches predicting and ranking click through rates using Deep Learning .  It would have been obvious to one of ordinary skill in the art to combine truncating/removing redundant video sequences, as taught by Stockhammer, with click through rate prediction and impressions, as taught by Chen to increase the revenue of web publishers, also improve the user experience, Chen [p. 819 paragraph 2].


Although highly suggested, Chen does not explicitly teach:
“… a Naive Bayes classification model…”  

Wang teaches:
“… a Naive Bayes classification model…”  



Chen teaches an ads system predicts and ranks the CTR of available ads based on contextual information using a machine leaning model.  Wang teaches using a Naives Bayes Neighbor classier to search images with local sensitive hashing. It would have been obvious before the effective filing date to combine ranking ads using machine learning, as taught by Chen, with searching hashes using a Naïve Bayes Neighbor classifier to make more meaningful recommendation of product service information, Wang [p.274 column 2 paragraph 4 ]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623